Case 1:16-cv-10386-LTS Document 520-74 Filed 08/02/21 Page 1 of 3




         EXHIBIT 71
Case 1:16-cv-10386-LTS Document 520-74 Filed 08/02/21 Page 2 of 3
             Case 1:16-cv-10386-LTS Document 520-74 Filed 08/02/21 Page 3 of 3
                                                  [Certified Translation]


                                                                                                   [Handwritten] 10

 Seizure of Transceivers for Identification Materials in the Case of "Gang of Cheng
                  and Yu’s Sales of Counterfeit Goods in Beijing"



    I.       Conclusion of the Identification
The transceivers seized in the case of "Gang of Cheng and Yu’s sales of Counterfeit Goods" were compared with
the authentic products of H3C in terms of product packaging and product appearance one by one. After the
identification, there are obvious discrepancies between most of the seized transceivers and our company’s
authentic products. The result of the identification indicates infringement on the trademark right. The specifics are
as follows:
    II.      Process of the Identification

    (1) Product packaging comparison
    1. H3C product’s outer packaging:
    H3C brand transceiver’s outer packaging is a red and white corrugated carton. The box contains red shock-
proof and anti-static foam. The transceiver is placed in the silver folded anti-static bag according to the
requirement of anti-static process. The packaging box and the anti-static bag are sealed separately with glue. See
the diagram for details:




                      Fig. (1) Schematic diagram of H3C authentic transceiver’s outer packing
[Right margin: partial stamp illegible]
CONFIDENTIAL                                                                                         ICT0001995


Translator’s notes are in [ ] brackets. Italics signifies the original in English.
